 196DECISIONSOF NATIONALLABOR RELATIONS BOARDFleet Distributing Service,Inc.andStanleyLee. Case27-CA-3338November 9, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn July 5, 1972, Administrative Law Judge 1George H. O'Brien issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order, in partfor the following reasons.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) and (3) of the Act bydischarging Stanley Lee because it was fearful thatLee would engage in the same protected concertedactivities in behalf of Teamsters Local 17 which itknew he had engaged in while previously employedby Ringsby Truck Lines. In so finding, the Adminis-trative Law Judge refused to defer to an award of theTeamsters' JointWestern Area Committee whichsustained Lee's discharge. Respondent contends thatthe Board should honor the award and dismiss thecomplaint.We find for the following reasons that theAdministrativeLaw Judge was correct in notdeferring to the award.The record of the bipartite committee meetingreveals that the unfair labor practice issue was notlitigated there. The one tangential remark made byBushnell, the Union's president, to the effect thatRespondent discharged Lee because of his "back-ground" as a steward for the Union, was not pursuedby either the committee members or the Union, anditclearly played no part in the committee's finaliThe title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 1972.2The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule anAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all the relevant evidenceconvinces us that the resolutions were incorrect.Standard DryWallProducts, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A. 3). We have carefullyexamined the record and find no basis for reversing his findings.3While the contract proscribes discrimination against union memberseven iftheyare probationary employees, it is clear, as we have found, thatin Lee's case this issue was not litigateddecision to uphold Lee's discharge. Indeed, the onlyissue presented to and decided by the Joint WesternArea Committee was whether Lee was a "probation-ary" employee who under the collective-bargainingagreement could be discharged "without furtherrecourse,"ora "casual" employee, for whosedischarge Respondent had to have just cause. Thejoint committee decided that at the time of hisdischarge Lee was a probationary employee, and thatthereforeRespondent had the contractual right todischarge Lee for any reason.3Therefore, as we have found that the unfair laborpractice issuewas neither litigated before nordecided by the Teamsters' JointWesternAreaCommittee, we shall not defer to that committee'saward,4 for the reasons more fully set forth inAircoIndustrialGases,195NLRB No. 120, andYourgaTrucking, Inc.,197 NLRB No. 130.5ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Fleet DistributingService, Inc.,Denver, Colorado, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.MEMBER KENNEDY, concurring in the result:Iagree with the result in this case and would notdefer to the committee's award, but only for thereason that in my view the rationale ofKansas MeatPackersgoverns under the facts herein.6 In that case,given the apparent antagonism between the interestsof the discriminatees and both parties to thecontractualgrievance-arbitrationprocedure, theBoard refused to defer to the arbitration processunder the principles ofCollyer InsulatedWire,192NLRB No. 150, because it concluded that to do sowould relegate the discriminatees to an arbitralprocess administered entirely by parties hostile totheir interests. The same considerations apply to theinstant case. I believe that we should not defer to thecommittee's award in this case because a review ofthe record persuades me that both parties to thegrievance procedure were hostile to Lee's interests.4Member Jenkins additionally would not defer to arbitration for thereasons set forth in the text and for the reasons set forth in his dissents inCollyerInsulatedWire,192 NLRB No150;TerminalTransport Co., Inc.,185 NLRB No.96; andNationalRadio Company, Inc,198 NLRB No. 1.Accordingly,he finds it unnecessary to determinewhetherCollyer InsulatedWire and Airco Industrial Gases,195 NLRBNo. 120, should be retroactivelyapplied.5Chairman Miller disavows and does notrely onthe AdministrativeLaw Judge's conclusion that the Board's decisionsinCollyerInsulated Wire,supra,andAircoIndustrial Gases, supra,should not be retroactively applied.6 198 NLRB No.2. In bothYourgaand Airco, supra,I statedmydisagreement with the approach of the majority.200 NLRB No. 35 FLEET DISTRIBUTING SERVICE, INC.197Itherefore joinmy colleagues in finding thatRespondent discharged Stanley Lee in violation ofSection 8(a)(1) and (3) of the Act.77 I alsojoin Chairman Miller in disavowing the Administrative LawJudge's discussionofCollyerInsulated Wire,192 NLRB No. 150.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE H. O'BRIEN, Trial Examiner: On April 27 and28, 1971, in Denver, Colorado, a hearing was held in theabove-entitledmatter.The complaint, issued March 16,1972, is based on a charge filed September 7, 1971, byStanley Lee, an individual employee. The complaint allegesin material substance that Lee was discharged August 31,1971, in violation of Section 8(a)(1) and (3) of the NationalLabor Relations Act, by Fleet Distributing Service, Inc.,herein called Respondent, because of Lee's activities onbehalf of International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, LocalUnion No. 17, herein called the Union. Respondent'sanswer admits that Lee was discharged, denies that thedischarge was provoked by his union activity, and aversthat "such termination was upheld under the grievance-arbitration procedures of the applicable collective bargain-ing agreements between the Respondent and the Union,which grievance-arbitration procedures had been invokedand participated in byStanley Lee."Upon the entire record in this proceeding, including myobservation of the witnesses and after due consideration ofthe po$thearing briefs, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Colorado corporation, engaged inDenver, Colorado, in the business of loading and unload-ing freight on motor trucks and trailers and the localcartage of goods. Respondent is a wholly owned subsidiaryof Scott Truck Lines, an interstate motor carrier, andconducts its business from Scott's Denver terminal.Respondent functionsas an essentiallink in the transporta-tion of commodities in interstate commerce and derives inexcess of$50,000 gross revenue per annum from suchoperations. Respondent is an employer within themeaningof Section 2(2) of the Act, engaged in commerce and in abusiness affecting commerce within the meaning of Section2(5) and (6) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Issues1.Summary of argument of General CounselLee was hired as a casual dockworker on August 4, 1971.He worked steadily for 13 days and thereby acquired statusas a permanent employee.He was discharged August 31,1971,because,as a steward for the Union at RingsbyTruck Lines from 1967 to 1970, he had insisted thatRingsby comply with its union contract,and had filed acharge against Ringsby with the National Labor RelationsBoard.Respondent's terminal manager,Wayne Harris,admit-ted that he discharged Lee "because we didn't want thesame problems that he created at Ringsby Truck Lines."Harris'other reasons for discharging Lee were false andpretextuous.Since Respondent in discharging Lee wasmotivated,in part,by the fear that he would engage inprotected concerted activities on behalf of the Union,Respondent'sother reasons,even if true,would notlegitimize the discharge.The Board should not defer to the determination of theJointWestern Area Committee sustaining the discharge.The committee did not have before it and did not considerthe issue of Lee's union activities.The determination of thewestern area committee is clearly repugnant to the policiesof the Act.Airco Industrial Gases,195 NLRB No. 120.2.Summary of argument of RespondentThe Board should defer to the result of the contractualgrievance procedure and dismiss the complaint.Followinghis discharge Lee voluntarily initiated a grievance proce-dure under article 45 of the Western States Area Pick-upand Delivery Agreement.When the Joint State Committeedeadlocked,he voluntarily took the case to the JointWestern Area Committee,which by majorityvote, heldthat Lee had been properly terminated under article 41 ofthe contract.The proceedings were fair and regular, allpartiesagreed to be bound and the decision was notrepugnant to the purposes and policiesof the Act.This salutoryprinciple announced inSpielbergMfg. Co.,112 NLRB1080,was applied under substantially identicalcircumstances inDenver-Chicago TruckingCompany, Inc.,132 NLRB 1416,and controls the disposition of this case.The JointState Committee and the Joint Western AreaCommittee were competent to decide whether Lee'sdischargewasmotivated by Respondent'sdesire todiscourage legitimate union activity and to order reinstate-ment and backpay were that fact demonstrated to them.Lee, however, with full knowledge of the facts on which theinstant complaint is premised,chose not to litigate thisclaim under the grievance procedure.To refuse deferral under these circumstances is notonly to ignore the express provisions of the voluntaryagreement between the parties,but also to invitelitigants to engage in piecemeal litigation.Itwouldmake the grievance procedure under the contract amockery byallowing parties to try half their casebefore the various committees and, if unsuccessful,then pursue the remainder of it beforethe N.L.R.B.,irrespective of the fact that the contract provides for awaiver of any claim not presented in the grievancemachinery.Attempts,such as this, by parties tosidestep their own voluntary agreements was comment-ed upon recentlyby theBoard inCollyer InsulatedWire,192 NLRB No. 150,as follows: 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDDeference in this case would simply be an acknowl-edgement and enforcement of the voluntary agreementbetween Mr. Lee as a member of the Union and Fleet.The General Counsel has not demonstrated by apreponderance of the evidence the indispensable fact thatRespondent "knew that Lee was engaged inprotectedactivity and that he was discharged because he had been soengaged.N.L.R.B. v. Redwing Carriers, Inc.,284 F.2d 397,402-3."Although Respondent was aware of the fact that Lee hadhad "union problems" at Ringsby Truck Lines, there is noevidence that Respondent had knowledge ofany protectedactivity by Lee. If knowledge of Lee's protected activitiesat Ringsby be imputed to Respondent, then knowledge ofhisunprotectedactivities should also be imputed. Lee wasdischarged by Ringsby for causing an unlawful workstoppage. The discharge was sustained by the Joint StateCommittee and the NLRB refused toissuecomplaint.Respondent's knowledge that Lee had "union problems"of an unspecified nature does not prove that the dischargewas discriminatorily motivated. The rule as stated by theBoard inKlateHolt Co.,161NLRB 1606, 1612, is:The mere fact that an employer may desire to terminatean employee because he engages in unwelcomeconcerted activities does not, of itself, establish theunlawfulness of a subsequent discharge. If an employeeprovides an employer with a sufficient cause for hisdismissal by engaging in conduct for which he wouldhave been terminated in any event, and the employerdischarges him for that reason, the circumstance thatthe employer welcomed the opportunity to dischargedoes not make it discriminatory and therefore unlaw-ful.Lee was hired as a heavy duty truckdriver, and wasdischarged because of his demonstrated inability toperform the functions of the job. He was unable to "spot"a trailer at Respondent's dock. He caused a misload offreight which resulted in a damage claim against Respon-dent. He was frequently absent from his place of work with"nobody knowing his whereabouts.".... irrespective of his Union background, Mr. Leewould not have been allowed to continue in theemployment of Fleet because of his inability to performthe tasks assigned to him during the brief time he wasthere.B.Respondent's OperationScottTruck Lines operates between Chicago andDenver. Its Denver terminal in August 1971 was mannedby employees of Respondent. Wayne C. Harris wasterminal and operations manager. Vern Miller was docksuperintendent. Robert Deaton, assistant freight manager,was the controlling manager of all the dock foremen. Theforemen were Bob Buzick, Howard Loomis, and SamCook. Loomis was in charge of approximately 12 dock-workers whose hours were 3:30 p.m. to midnight, Mondaythrough Friday. Their duties were to load and unloadScott's intercity trucks and trailers and to load the localdelivery trucks operated by Respondent's drivers. Scott'strailers,when not being worked at the dock or on the roadwere parked in open lots, (sometime called yards) one ofwhich was six city blocks from the loading and unloadingdock. It was part of the responsibility of Respondent'sdockworkers to move thesetrailers,many of which were 40feet long, from the parking lot to the precise spot on thedock where it was to be loaded or unloaded. This is askilled operation performed by a "heavy duty truckdriver"who is qualified and licensed to operate on public streetsvehicles with three or more axles. The rate for "heavy dutydriver" in August 1971 was $5.20 per hour.The exact number of Respondent's regular dockworkersand local drivers in August 1971 does not appear in therecord, but they numbered somewhere between 54 (as ofMarch 1971) and 78 (as of October 1971). In August 1971,Respondent hired 6 regular employees, used the services of10 casual employees for periods of from 1 day to 11 dayseach, and also employed Stanley Lee. The Union in thegrievance proceeding took the position that Lee was acasual.The Employer took the position that he was aregular employee who had not served his probationaryperiod of 30 days.C.The Collective-Bargaining AgreementsRespondent's drivers and dockworkers are representedby the Union, and their wages, hours, and workingconditions are governed by Teamsters "National FreightAgreement" and by the "Western States Area Pick-Up andDelivery Local Cartage and Dock Workers SupplementalAgreement," both effective from April 1, 1970, to June 30,1973.The supplementalagreementprovides, in relevantpart:Article 41(a)A new employee shall work under theprovisions of this Agreement but shall be employedonly on a thirty-day trial basis with the individualEmployer, during which period he may be dischargedwithout further recourse; provided, however, that theEmployer may not discharge or discipline for thepurpose of evading this Agreement or discriminatingagainst Union members. After thirty days the employeeshall be placed on the regular seniority list.Article59(c)Where the workweek is now limited toMonday through Friday eighty per cent (80%) of theregular dock and truck helper employees shall beguaranteed forty (40) hours of work or pay. Eighty percent (80%) of the regular driver employees shall beguaranteed forty (40) hours of work'or pay. It is agreedthat the standard forty (40) hour workweek need notapply to twenty per cent (20%) of the regular employeesin either classification,with a minimumof one (1).Seniority must be recognized. Probationary employeesshall be consideredregularemployees for the purposeof this section.Article 54 Section 4.A regular employee, for thepurpose of this Supplemental Agreement shall be anyemployee on the regular senioritylist, asdefined by thisAgreement.Article 50 Section 4.A casual or extra employee is anemployee who has not worked twelve (12) days withinthe period of a calendar month. Days worked by acasual employee when a regular employee is off due toillness,vacation or otherabsenceshall not be countedasdays worked in calculating the twelve (12) day FLEET DISTRIBUTING SERVICE, INC.199period .... Such employee shall receive fifteen (150 )cents per hour above the regular hourly rate for theclassification in which he is employed ... .Article 50 Section 5.Casual employees shall not be usedto deprive regular employees of overtime. All regularmen must be working before a casual or extra man isused.Article 44 Section1.The Employers and the Unionshall establish permanent joint state-labor-managementcommittees as follows:.... one (1) for the States ofColorado and Wyoming . . . . Each such committeeshall be referred to hereinafter as "Joint State Commit-tee."The Joint State Committee shall consist of anequal number appointed by the Employers and Unionsbut not lessthanthree (3) from each group ... .Article 44 Section 2.The Employers and the Unionsshall together create a permanent Joint Western AreaCommittee which shall consist of delegates from eachof the areas named in Section 1 of this Article ... .Article 44 Section 3.It shall be the function of thevarious committees above-referred-to to settle disputeswhich cannot be settled between the Employer and theLocalUnion in accordance with the proceduresestablished in Section 1 of Article 45.Article 45 Section 1. . . . Disputes shall be taken upbetween the Employer and the Local Union involved.Failing adjustment by these parties, the followingprocedure shall then apply:(a)Where a Joint State Committee by a majorityvote settles a dispute, no appeal may be taken to theJointWestern Area Committee. Such a decision will befinal and binding on both parties.(b)Where a Joint State Committee is unable to agreeor come to a decision on a case, it shall at the request ofthe Union or the Employer involved, be filed with theJointWestern Area Committee at the next regularlyconstitutedsession.Where the Joint Western AreaCommittee by majority vote settles a dispute, suchdecision shall be final and binding on both parties withno further appeal.D.The Dischargeof Leeand MoldenStanley Lee was employed by Ringsby Truck Lines from1963 to 1970. He was a heavy duty truckdriver, i.e.,qualifiedand licensed to operate truck and trailercombinations with three or more axles. He also worked onthe dock, loading and unloading merchandise. During thelast3 or 4 years of his employment by Ringsby he was theUnion's steward, in which capacity he filed about 200grievances.With the assistance of the Union's businessagent, Alvin L. Molden, and the Union's president, FrankBushnell,he was instrumental in collecting almost $10,000from Ringsby "in monieswhich were underpaid to workersover a period." Lee had obtained the evidence on whichthis settlement was based by making daily copies oftimecards. In February 1970 he was discharged by Ringsbyon the asserted ground that he had induced an employee,Milton Berger, to leave his work. The discharge wassustained by the Colorado Wyoming Joint State Commit-tee.The charge which he filed with the NLRB wasdismissed.His court suit against Ringsby and the Unionwas dismissed.On Wednesday, August 11, 1971, Lee was dispatched bytheUnion to Respondent. He reported to ForemanLoomis, whose only words were, "Get yourself a time cardand get on the clock." Lee worked on the dock the full daywithout incident. Next day he telephoned in and was toldto report for work. He did not ask whether he was regularor casual,nor inquire about his rate of pay.His firstpaycheck showed that he was receiving the rate of a heavyduty driver,and was not receiving the 15-cents-per-hourbonus to which a casual employee was entitled. OnMonday, August 16, 1971, Lee filled out an application foremployment and gave it to Loomis. The application listedhis employment by Ringsby Truck Lines and showed as his"reason for leaving"-"Discharge Appeal Pending."Sinceonly the top80%of the senioritylistareguaranteed 40 hours per week,all other employees arerequired to call in daily to see whether their services will berequired.Lee fulfilled this requirement and was called towork every working day between and including August 12and Monday, August 30.On Tuesday, August 31, the telephone was answered byAssistant FreightManager Deaton, who told Lee that hecould not be used again. When Lee asked for the reason,Deaton's reply was either "Too much pressure," or "Toomuch pressure from upstairs." Lee replied, "All right."Alvin Molden had been a heavy duty truckdriver for 17years when he was,in December 1965, appointed businessagent of the Union. He was discharged by the UnionOctober 1, 1970.On August 3, 1971, Molden filed with Respondent awritten application for employment, wherein he showed hisemployment by the Union. Molden was assigned to thesecond shift on the dock and worked steadily 8 hours perday, 5 days per week, from Wednesday, August 4, throughMonday, August 30, 1971. When he called in on Tuesday,August 31, the telephone was answered by ForemanBuzick who transferred the call to Deaton.Molden wasinformed by Deaton that "they couldn't use meany more."When Molden asked, "What did I do wrong?" Deatonrepeated, "I can't say, I just can't use you any more."When Foreman Loomis reported for work on August 31,Iwalked in and asked about how many people I wasgoing to have for my shift,and I was told I was going tobe two short,and I asked for the reason,that theirapplications hadn't been checked out yet.Molden, after receiving the word from Deaton, tele-phoned the Union's president, Frank Bushnell, who agreed'tomeet with Molden and Lee for,lunch at a hotel. Bushnelltelephoned Harris from the hotel and was told by Hamsthat the two men had been terminated because of their"backgrounds."Harris told Bushnell that he had apeaceful dock and felt that if he continued their employ-ment, he would have a lot of grievances to contend with.Bushnell told Harris that they had had a rough time tryingto get work, that they were trying to do their work as wellas they could, and that he wouldn't have any grievances. Inanswer to Bushnell's inquiry,Harris said"there were nogripes about their work." The conversation ended withHarris telling Bushnell that he would put the two men back 200DECISIONSOF NATIONALLABOR RELATIONS BOARDtowork.Bushnell then gestured with his hands, saying"You're back to work," and asked Molden and Lee to meethim at Respondent's dock the next morning.On Wednesday,September 1, while Molden and Leewaited in the lunchroom,Bushnellmet with Harris inHams' office.Harris reiterated that he would not take themen back to work because of their backgrounds, and didnot answer Bushnell's question as to what had caused himto change his mind.Bushnell,Molden,and Lee then went to the Board'sregional office and Bushnell,in the name of the Union,filed a charge(27-CA-3337)alleging that Molden and Leehad been discharged in violation of Section 8(a)(3) of theAct.Later on Wednesday,September 1, Harris hand-carriedto the union office a copy of the following letter:AUGUST31, 1971Dear Mr. Lee:Effective thisdate, August 31, 1971, you are herebyterminated fromyour employmentwith Fleet Distrib-uting Service,Inc.,perArticle 41,Section 1, of theWestern StatesArea Pick Up and Delivery, LocalCartage andDock WorkersSupplemental Agreement.Thiswill confirmour verbalnotification of August31, 1971.FLEET DISTRIBUTINGSERVICE, INC.ROBERT DEATONASSISTANT FREIGHTMANAGER.On the morning of eitherThursday or Friday,September2 or September 3, Bushnell paid a second call on Harris.Bushnell testified credibly and without contradiction:Mr.Harris stated that he would put Mr.Molden back to work,but steadfastly remained in hisposition that he wouldn't take Mr. Lee....that hehad a peaceful dock down there;he didn'twant anyunion problems,and he still felt that if he let Mr. Leego back to work that he would have just nothing butgrievances.And Itried to assure him in my conversa-tion that he wouldn'thave those problems,thatMr.Lee was just trying to get along. It had been a long timesinceMr. Lee had been able to keep any work,becausehe was a union steward over at Ringsby. He only triedto live up to the contract and abide by the contract. Heonly did his job over there as a union steward asprescribed in the contract.But in going to work for Fleet,he was no longer aunion steward,and I feltthatthe man just wanted hisjob, and this was all I was trying to do, to get him hisjob back, but Mr. Wayne Harris still felt that Mr. Leewas a union agitator, and he just didn'twant him onthe dock. He was again afraid that if he let him get afoothold in the door that all the problems that he'dhave with Mr. Lee would result in grievances.The meeting concluded with Harris'promise to reinstateMolden and Bushnell's promise to withdraw the chargewhich he filed with the NLRB.Both promises were kept.Lee learned of the withdrawal of the charge through atelephone call from a Board agent on Monday, September6, and filed his individual charge on the next day.After his meeting with Lee on September 2 or September3,Harris signed and mailed the following letter:SEPTEMBER 3, 1971Dear Mr. Lee:Thisis a supplemental letter,regardingyour DischargeLetter, dated August 31, 1971.As statedin that letter, you were discharged per Article41, Section 1, of the Western StatesArea Pick Up andDelivery, Local Cartage and Dock Workers Supple-mental Agreement.In order to substantiate this dischargeand show thatwe had cause,below are a few of the areasin whichyour workwas unsatisfactory:1.Supervisorson the shift that you workedindicatethat therewere timeswhen yourwhereaboutscould notbe accounted for.2.On one occasionyou were instructed by asupervisor to spot a trailer intoDoor 18B and when thewheelers attemptedto take thefreight to this trailer, itwas discovered that the trailer had not been spottedand whenyou were askedwhy you didnot spotit,yourreply was that youcould not doitand you gave noreason for not reporting thisto your supervisor.3.Anotheroccasion,during the week of August23rd,you were responsible for a shipment of five casesof meat being misloaded intoa Chicago bound trailer.In conclusion, it isour thought that your work, habitsand performance was not ofthe caliber which is desiredat Fleet Distributing Service, Inc., therefore,you wereterminated.Afterwithdrawingthe NLRBcharge,Bushnell requesteda hearing before the Joint State Committee on Lee'sdischarge.After receiving a copy of Harris'letter of September 3,Bushnell paidhis thirdcall on Harrisand offered to dropthe grievanceif Lee werereinstated.Harris refused.E.TheGrievanceProceedings1.Hearingbefore Colorado-Wyoming Joint AreaCommittee,September 8, 1971Fleet was representedby Wayne Harris. The Union wasrepresentedby Bushnell and by itssecretary-treasurer,HarryMarshall.Lee appearedas a witness. It was assumedby all parties that if Leewere a regular employee who hadnot completedhis probation,Respondent had an absoluteright,under article41 to discharge him. The Union tooktheposition that article 41 did not applyto casualemployees. The committee decided tohear the case on themerits,thereby,by inference,agreeingwith the Union.Harris read hisSeptember3 letter into the record. Leemade a long statement,explainingand justifying hisinability to spot thetrailer,denying that he had misloadedany shipment,and asserting that: FLEET DISTRIBUTING SERVICE, INC.The only time I left the dock was to go to look for atraileror to spot a trailer. The entire building isbetween two one-way streets, one north, one south.You still have to go around the building to the furthestlotwhich is approximately six blocks away. I had tohave time to find the tractor all other times. If you arelooking for a man, ten minutes can be an awful lot oftime,and that is as much time as it took to find thetractor or trailer. I always told him I was going-Ididn't tell the supervisor because he didn't give a damnwhere I went. I told the man I was working with.There was no mention of Lee's "background" or of hisunion activity, or of any of Harris' damagingadmissions,although such testimony was invited by an employerrepresentative on the committee.Mx. KuzARA: I would like Mr. Lee to answer. Thereis some doubt whether you were a casual or terminatedasan employee under Article 41. If you wereterminated under Article 41, do you have any reason asto why you were terminated?MR. LEE: I can't answer that at all. I do know thatthey got the job done. I plead guilty to one part of thestatement he made - where he said "spotting thetrailer."Mit. KuzARA:Did you read Article 41?MR. LEE: Yes.MR. KUZARA: Where "you may be dischargedwithout further recourse"?MR. LEE: Yes.The committee went into executivesession,after whichthe chairman announced: "Gentlemen, this case is dead-locked."2.Hearing before Joint Western Area Committee,November 16, 1971The hearing was held in San Francisco. Fleet wasrepresented only by Norman C. Pixler, General Managerof the Western Empire Operators Association. The Unionwas represented by Bushnell and by Lee. The only issuesubmitted to the committee was whether Lee was a casualemployee or a regular employee who had not completed 30days' probation. The decision of the committee was thatLee was a casual from August 11 to the date when he fileda written application for employment, August 16, and Fleetwas directed to pay him an additional 15 cents for eachhour worked during that period. It further decided that hewas properly terminated under section 41 of the contract.No question was put to Lee regarding his work or thetruth of any matters contained in Harris' letter, which wasread into the record. Bushnell did state at one point:I talked to Wayne Harris, why they didn't want to putthem back to work. And he says, "Due to hisbackground I don't want him on the dock down here."Not for these reasons at all. Mr. Lee here is an ex-steward from Ringsby.This ambiguous statement was not followed up. TheUnion made no claim that Lee had been dischargedbecause of his union activities.F.Respondent's Explanationof Lee's Discharge201Harris testified that he learned from Foremen Loomisand Cook that Lee:Had previously worked at Ringsby Truck Lines and hehad had many union problems there and that he hadfiled an NLRB charge against Ringsby Truck Line.After these facts were communicated to him,Harrisexamined Lee's application for employment,and asked hissupervisors about Lee's work habits and work capacity.Harris then decided to discharge Lee, based in part uponhis union problems:Because we didn'twant the same problems that hecreated at Ringsby Truck Lines.Respondent would not have kept Lee,irrespective of hisbackground,"because of the problems we had with him inthe 14 days he did work."Harris' only reason for the discharge of Molden was:He had been a business agent for Local 17. He hadbeen discharged from Local 17 and had been bouncingaround from one truck line to another since hisdischarge.Molden was reinstated September 4, "because we hadacted hastily and really hadno reason to discharge him."G.TheAlleged Derelictions of Lee1.Absence from post of dutyHarris testified that he obtained this information fromForemen Howard Loomis and Sam Cook. Although bothLoomis and Cook testified as witnesses for Respondent,neither corroborated this testimony, and neither cited anyinstance when Lee's "whereabouts could not be accountedfor.,,2.Failure to spot a trailer into Door 18BLee testified that on about the 5th day of his employ-ment (which would have been about the same time that hemade written application):Well,Mr.Cook-I was working on one trailer,breaking out the trailer, and he said would you get thiscertain tractor, and put a certain trailer into 18B. Nor18B isnot a portion of the regular dock; it's anaddition. It's a wooden platform. It's not concrete, it'snot steel; it's just a platform, but it's in a very awkwardspot, and to get to it one has to back a vehicle througha shop, a mechanics' shop, which is not very large; thedoors are certainly not very large, and then take a 45degree angle outside. Once you get through the shopand a very, very fast 45 degree angle to get back to thisplatform, I didn't feel that I could do it with newequipment, and I told him so. I said, "It will probablytake me all night," and he said, "Well, have a go at itanyway," which I did. After ten minutes and my thirdstab at it there was a heavy duty man across the yard.He says, "Are you having trouble?" I said that I was.He said, "Would you like me to get it in for you," and Isaid, "Yes," and he did. That was it from start to finish. 202DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen I came back onto the dock, Mr. Cook said, "Isthat trailer in yet," and I said, "It's just coming in rightnow," and it was .... That was the end of theconversation right there.Cook testified that he could not recall the date, but it wason the afternoon shift:Well, I designated Mr. Lee to bring a trailer, one of ourlocal trailers,which was not a 40-footer, just about a24-foot trailer into this door 18B, and, of course, I wentabout my duties, and I directed some freight into thisdoor 18B from our unloading platform. And, of course,when the boys, the men went to load freight into thistruck,why there was no truck in the door. So, ofcourse, one of the men came to me and stated there wasno truck in the door. So I told him that I did have oneput in there, and he says there is no truck in the door.So I asked Mr. Lee why he didn't put the truck in thedoor. He said he was unable to put it in there. I furtherasked him why he didn't report that to me so I couldhave it done, and, of course, he could not answer that.So I designated another man to put the truck into thedoor,which we proceeded to unload and load thetrailer in that door.I regard Lee's recollection of the foregoing incident asthe more reliable. The incident did not prevent Lee frombeing called to work on nine succeeding days, and Lee hadno difficulty in spottmg any other trailer. The incident wasnot reported to Harris until he solicited, from Cook,reasons to justify his decision to discharge Lee.3.Misloading of five cases of meatOn some unspecified date the consignee of five cases ofmeat destined for Omaha complained that it had notarrived. The meat was found in Chicago.Loomis testified that he had set up a procedure wherebytherewas a load diagram on which the loader markeddown the number of pieces and the weight and initialed hisentry.Misloading is not uncommon and the purpose of thisload diagram was "to catch this mistake before it was sentout of town." Loomis further testified that when thecomplaint of the consignee was brought to his attention byHarris, he checked the load diagrams, and ascertained thatLee had placed the Omaha meat on the Chicago trailer.Loading of interstate trailers is not always completed atthe dock. Occasionally, after the trailer has pulled awayfrom the dock, and while standing in the yard, it isnecessary to add to the load. In these circumstances, thedockman loads the merchandise on a pickup truck, andloads it on the trailer in the yard.Cook testified that he had instructed Lee to take fivecases of meat from the dock, and take it to the yard in apickup and put it on the Omaha trailer. Although the orderwas given by Cook, the actual loading was performedunder the supervision of Loomis.Lee categorically denied that he had anything to do withthe misshipment of meat. His regular job was unloading.On the rare occasions when he did load, it was under thedirection of the foreman. Lee did not sign anything. Theload sheet was signed by the foreman. On only twooccasionsdid Lee load any meat. One night he loaded asingle 2,000 pound palletized package. Two nights later heloaded one box of meat and one box of fish.IcreditLee's denial. The misloading, according toHarris' letter of September 3, occurred "during the week ofAugust 23rd." The method of its discovery is someindication that the misload was not apparent from Loomis'load diagram. Loomis did not deny Lee's testimony thatthe foreman signed the loading list. The load diagram wasnot produced, and Respondent offered no explanation ofits failure to do so.The one certain fact is that it was Loomis' responsibilityto ensurethat no misloaded freight left Denver.WhenHarris asked for reasons to justify his discharge of Lee, thiswas Loomis' opportunity to shift the blame and partiallyexculpatehimself.The incident described by Cook did notrelate to the misshippedmeat,but to one of the twooccasionsdescribed by Lee when he placed meat and fishon trailers which were parked in the lot.H.Conclusion as to Respondent'sMotive inDischarging LeeIconclude and find that Respondent's sole motive indischargingLee was the fear that he would requireRespondent to comply strictly with the terms of itscontractwith the Union. Two of the work connectedreasonsadvanced by Respondent as justification for thedischargeare false,and the third, i.e., inability to spot atrailer, had been condoned.Respondent was totally unaware of the fact that Lee hadengaged in or had been accused of engaging in anyunprotected union activity at Ringsby. There was no hintof any such fact in any ofthe communicationshe receivedfrom Loomis, Cook,or Bushnell,and he had no otherinformation about Lee's activities.By discharging and thereafter refusing to reinstate Lee,Respondent committed a clear and flagrant violation ofSection 8(a)(1) and (3) of the Act.I.Conclusion as toWhether Board Should "Deferto Arbitration."On June 8, 1955, in the matter ofSpielberg Manufactur-ing Company,112 NLRB 1080, the Board stated at 1082:In the instant case the factors which impelled the Boardto exercise its jurisdiction inMonsantoandWertheimerare not present. Thus the arbitration award is not, itwas in Monsanto, at odds with the statute. This doesnot mean that the Board would necessarily decide theissue of the alleged strike misconduct as the arbitrationpanel did.We do not pass on that issue. And unlikeWertheimer,allparties had acquiesced in the arbitra-tion proceeding. In summary, the proceedings appearto have been fair and regular, all parties had agreed tobe bound, and the decision of the arbitration panel isnot clearly repugnant to the purposes and policies oftheAct. In these circumstances we believe that thedesirableobjectiveofencouraging the voluntarysettlement of labor disputes will be best served by ourrecognition of the arbitrators' award. Accordingly, wefind that Respondent did not violate the Act when, in FLEET DISTRIBUTING SERVICE, INC.accordance with the award, it refused to reinstate thefour strikers.We shall, therefore, dismiss the complaintin its entirety.On August 29, 1961, inDenver-Chicago Trucking Compa-ny Inc.,132 NLRB 1416, the Board applied theSpielbergprinciple where there was no arbitration, but a dischargehad been found proper by a "Joint State Committee"under a Teamsters contract. The Board, dismissing the8(a)(3) allegation of the complaint stated at 1421:We consider it enough underSpielbergif the proce-dures adopted meet normal standards as to sufficiency,fairness and regularity. As to these, each case must reston its own bottoms. Where, as here, the parties havefound that the machinery which they have created forthe amicable resolution of their disputes has adequatelyserved its purpose, we shall accept such a resolutionabsent evidence of irregularity, collusion, or inadequateprovisions for the taking of testimony.On September 21, 1970, the Board in a discharge casegave "conclusive effect" to the determination of a JointStateCommittee under a Teamsters contract and dis-missed the complaint.Terminal Transport Co.,185 NLRBNo. 96. In so doing it distinguished and clarified itsholding in a 1967 decision, stating in footnote 2:We disagree with the Trial Examiner's interpretation ofIllinoisRuan Transport Corporation,165 NLRB 227,insofar as he construes that case as holding that, "theBoard refused to follow an arbitrator's award becausealthough the evidence of alleged discrimination waspresented to it [the arbitrator] it did not consider it initsdecision and making the award." Contrary to thisstatement,aswe read that case, the question ofdiscriminationwas not raised before the arbitratortherein and hence no evidence was introduced insupport of any such claim.On August 20, 1971, inCollyer InsulatedWire, 192NLRB No. 150, the Board, reviewing its authority andduty to defer to arbitration where such deferral would besteffectuate the policies of the Act stated:We find no basis for the assertion of our dissentingcoll eagues that our decision here modifies the stand-ards established inSpielbergfor judging the acceptabil-ity of an arbitrator's award.There was nothing in theCollyercasewhich should haveput the Union on notice that the Board contemplated anymodification of the rule followedin Illinois Ruanasconstrued inTerminal Transport.I conclude and find that the salutary general principlesenunciated inCollyer,as further explicated in MemberKennedy's dissenting opinion inAirco Industrial Gases,195NLRB No. 120, should not be retroactively applied. As ofSeptember ,and' November 1971, the union was guided bythe principles ofIllinois RuanandTerminal Transportandscrupulously avoided any mention of Lee's union activitiesbefore either of the Joint Committees. This is Lee's first,and only opportunity to have the merits of his casedecided.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth above,203occurring in connection with the operations of Respondentdescribed above, have a close, intimate and substantialrelation to trade, traffic and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIthas been found that Respondent has engaged incertain unfair labor practices. It will therefore be recom-mended that it cease and desist therefrom and take certainaffirmative action, as set forth in the recommended orderbelow, designed to effectuate the policies of the Act.I have found that Lee was discriminatorily discharged. Ihave also found that his work and conduct while employedby Respondent were in all respects satisfactory. I shall,therefore, recommend that he be reinstated with fullsenioritydating from August 16, 1971, the date whenRespondent accepted his formal application, and the datewhen the Western Area Committee found him to be a"regular" employee. I do not find, on this record anyattitude of opposition by Respondent to the self-organiza-tion of its employees, and shall, therefore, recommend aremedial order limited to the violation herein found and toany like or related violation of the Act.CONCLUSIONS OF LAW1.FleetDistributing Service, Inc., is an employerwithin the meaning of Section 2(2) of the Act engaged incommerce and in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.2.International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union No.17, is a labor organization within the meaning of Section2(5) of the Act.3.By discriminating in regard to the hire and tenure ofemployment of Stanley Lee, thereby discouraging member-ship in and activities on behalf of the Union, Respondenthas engaged in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.4.By thus interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed by Section 7of the Act, Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.The grievance proceedings before the Joint StateCommittee and before the Joint Western Area Committeewere fair and regular, and all parties thereto had agreed tobe bound.7.The decision of the Joint Western Area Committee isclearly repugnant to the purposes and policies of the Act.8.The Board should not, on this record, defer to thedecision of the Joint Western Area Committee.Upon the foregoing findings of fact, conclusions of law, 204DECISIONSOF NATIONALLABOR RELATIONS BOARDand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: iORDERRespondent, Fleet Distributing Service, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in or activities on behalf ofInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local Union No.17,by discharging or refusing to reinstate employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the right to self-organization, to form labor organizations, to loin or assistthe above-named Union, or any other labor organization,to bargain collectively through representatives of their ownchoosing and to engage in other concerted activities for thepurposes of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Stanley Lee immediate and full reinstate-ment to his former job, without probationary qualification,and with full seniority dating from August 16, 1971, or, ifthis job no longer exists, to a substantially equivalentposition and make him whole for any loss of earningssuffered as a result of the discrimination against him.Backpay shall be computed in the manner set forth in F.W.WoolworthCo.,90 NLRB 289, with interest addedthereto in the manner set forthin Isis Plumbing & HeatingCo., 138 NLRB 716.(b) Notify Stanley Lee, if presently serving in the ArmedForces of the United States, of his right to full reinstate-ment upon application in accordance with the SelectiveServiceAct and the Universal Military Training andService Act.(c)Preserve and, upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, personnel records and reports, timecards,social security payment records, and all other recordsnecessary to analyze the amount of backpay due under theterms of this Decision.(d) Post at its dock in Denver, Colorado, copies of theattached noticemarked "Appendix." 2 Copies of saidnotice, on forms provided by the Regional Director forRegion 27, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it in conspicu-ous places, including all places where notices to employeesare customarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsRespondent has taken to comply herewith.3iIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading Posted byOrder of the National Labor Relations Board", shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appeals,enforcing an Order of the National Labor Relations Board "3 In the event that this Recommended Order is adopted by the Board,after exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 27, in writing, within 20 daysfrom the date of this Order, what steps Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found, after atrial, that we violated Federal law by discharging StanleyLee because of his activities on behalf of Teamsters Local17 at Ringsby Truck Lines:WE WILL offer Stanley Lee full reinstatement withfull seniority and pay him for theearningshe lost as aresult of his August 31, 1971, discharge, plus 6 percentinterest.WE WILL NOT discharge or discriminate against anyemployee for supporting Teamsters Local 17, or anyother union.WE WILL NOT unlawfully interfere with our employ-ees' union activities.FLEET DISTRIBUTINGSERVICE, INC.(Employer)DatedBy(Representative)(Title)WE WILL NOTIFY Stanley Lee, if presently serving inthe Armed Forces of the United States, of his right tofull reinstatement upon application; in accordance withthe Selective Service Act and the Universal MilitaryTraining and Service Act as amended, after dischargefrom the Armed Forces.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, U.S. Custom House, Room260, 721 19th Street, Denver, Colorado 80202, Telephone303-837-3551.